Citation Nr: 0942106	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-39 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2005 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Louis, Missouri, which denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

In June 2009, the Board remanded the Veteran's claims for 
further development, specifically, to obtain another VA 
audiology examination.  This was accomplished, and in 
September 2009, the VA Appeals Management Center issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claims.  The claims folder 
has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  The probative evidence of record establishes that the 
Veteran's current bilateral hearing loss is not causally 
related to a disease, injury or event in service.

2.  The probative evidence of record establishes that the 
Veteran's current tinnitus is not causally related to a 
disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss disability 
was neither incurred in, nor aggravated by active service, 
and did not manifest within one year of service separation.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.304(b), 3.307, 3.309(a), 3.385 (2009).

2.  The Veteran's current tinnitus was neither incurred in, 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated November 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the pendency of the Veteran's claim, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  To the 
extent there was any error in the timing of such notice, 
however, since the Board has concluded that the preponderance 
of the evidence is against the claims for service connection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned in regard to these matters are 
rendered moot.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, post-
service private and VA Medical Center ("VAMC") treatment 
reports, and VA examination reports dated August 2005 and 
July 2009.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Veteran 
has not referenced any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claims.

As noted above, in June 2009, the Board remanded the 
Veteran's claims to afford him another VA audiology 
examination to obtain an opinion concerning the etiology of 
his current bilateral hearing loss and tinnitus following his 
submission of personnel service records showing that he was 
in fact exposed to acoustic trauma in service.  The 
examination report shows that the VA examiner reviewed the 
Veteran's service treatment and service personnel records, 
elicited from the Veteran his history of service and post-
service hearing loss complaints, symptoms and noise exposure, 
and provided clinical findings detailing the results of her 
examination.  She further provided a complete rationale for 
her opinion that the Veteran's current hearing loss disorders 
are not related to his active military service.  As will be 
discussed in greater detail below, the Board notes that 
although the examiner did not review the Veteran's private or 
VA post-service treatment records, the extent to which an 
examiner must review past medical treatment records must be 
determined on a case-by-case basis.  See VAOPGCPREC 20-95 
(July 14, 1995) (holding that a VA examiner must review a 
claimant's prior medical records when such a review is 
necessary to ensure a fully informed examination, or to 
provide an adequate basis for the examiner's findings and 
conclusions).  As will be discussed in greater detail below, 
a review of the Veteran's post-service treatment records was 
not necessary because the examiner took an accurate account 
of the Veteran's exposure to noise both during and after 
service, as well as his history of hearing loss 
symptomatology, and nonetheless concluded that his current 
bilateral hearing loss and tinnitus are not related to 
service.  For these reasons, the Board concludes that the 
examination report in this case is adequate upon which to 
base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claims.  Accordingly, the 
Board will proceed to a decision on the merits.



II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) ( 2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).
Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

III. Analysis

The Veteran asserts that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma during active 
duty service.  Specifically, he contends that, during 
service, he worked in construction as a surveyor and was 
constantly exposed to various types of machines and heavy 
equipment, and that he began to experiencing symptoms of 
hearing loss and tinnitus as early as 1968.  See VA Form 526 
(application for benefits), November 2004; Notice of 
Disagreement, January 2006.  Although the Veteran has 
admitted to having been exposed to occupational noise 
following service, he states that it was carefully regulated 
by OSHA guidelines for hearing protection.  See Notice of 
Disagreement, January 2006.

As an initial matter, the Board notes that, during the 
Veteran's June 1967 service enlistment examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
25
10
10
--
35
LEFT
25
10
10
--
25

The results show that the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were not met for either the 
right or left ear, as the auditory threshold did not reach a 
level of 40 decibels or greater for any of the frequencies, 
or 26 decibels or greater for at least three frequencies.

The Veteran's service treatment records show no evidence of 
complaints of, treatment for, or diagnosis of any hearing 
problems during service.  His DD 214 shows that his rating 
was "EA" (engineering aid); the related civilian occupation 
is a draftsman.  At his October 1970 service separation 
examination, audiological puretone thresholds were measured 
as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
0
10
20
LEFT
20
10
5
20
35

The Veteran's audiometer results at separation show that, 
although he sustained a mild hearing loss in the left ear, 
the criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either ear, as the auditory threshold 
did not reach a level of 40 decibels or greater for any of 
the frequencies, or 26 decibels or greater for at least three 
frequencies.  

The treatment records associated with the claims file 
indicate that following service, the Veteran did not complain 
of, or seek treatment for any hearing loss problems until 
January 1995, when, during a routine medical examination with 
his private physician, Dr. Charles Zerr, he reported that he 
experiencing ringing in his right ear.  A treatment note from 
the following month indicated that the Veteran had previously 
been diagnosed with Addison's Disease and was taking the 
steroid, prednisone.  In May 1995, Dr. Zerr noted that the 
Veteran continued to complain of ringing in his ears, but 
said that he "tunes it out."  

The treatment records also reveal the earliest documented 
complaints of a hearing loss problem to be in January 1999, 
when he mentioned to Dr. Zerr during a physical examination 
that he could hear better in his left ear than in his right.  
Dr. Zerr's treatment notes indicate that, in June 2004, the 
Veteran was still complaining of what he then described as 
tinnitus.  

In April 2005, the Veteran was seen at the Kansas City, 
Missouri, VAMC for an audiology consultation at the request 
of his primary care physician.  An audiological evaluation 
revealed a bilateral mild to moderate sensorineural hearing 
loss with good word recognition and normal middle ear 
function.  It was noted, however, that based on his degree of 
hearing loss, no audiological intervention was recommended at 
that time.  

In August 2005, pursuant to his claim for service connection, 
the Veteran was afforded a VA audiology examination.  The 
examiner noted that the Veteran complained of having 
experienced bilateral hearing loss since military service.  
He also reported a history of military, occupational and 
recreational noise exposure, specifically stating that he had 
been exposed to acoustic trauma during service in the form of 
construction industry machinery and equipment.  Upon 
examination, puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
40
60
65
LEFT
5
10
20
50
60

The Veteran's speech recognition ability using the Maryland 
CNC test was 90% for the right ear, and 96% for the left ear.  
The examination results showed that the criteria for hearing 
loss as described under 38 C.F.R. §3.385 were met for both 
the right and left ears.  The examiner diagnosed the Veteran 
with bilateral mild to moderate sensorineural hearing loss 
with mildly reduced word recognition for the right ear, and 
good word recognition for the left ear.  Acoustic immittance 
was consistent with normal middle ear function.  Regarding 
the Veteran's claim of tinnitus, he reported that he had been 
experiencing constant, bilateral tinnitus since 1990, after 
he began taking prednisone.  The examiner concluded that the 
Veteran's hearing loss was worse than that which would have 
been expected with normal aging.  She noted that his service 
records indicated that he was a draftsman, which she noted 
was not an occupation normally associated with a high risk of 
noise exposure.  In addition, she found that the Veteran's 
service treatment records documented auditory thresholds 
within the range of normal hearing at both entrance and 
separation.  After considering the evidence, she concluded 
that it was not as likely as not that the Veteran's current 
bilateral hearing loss or tinnitus were the result of 
acoustic trauma during military service.  

In January 2006, following the denial of his service 
connection claims, the Veteran submitted a statement 
indicating that, in addition to working as a draftsman in 
service, he had also worked as a surveyor.  He also submitted 
copies of service personnel records showing that he was 
assigned to a Naval Mobile Construction Battalion (the 
"Seabees") and was a member of a detail that constructed a 
timber bridge in Vietnam.  The records also revealed that he 
was a dispatcher at a quarry, a rock crusher operation that 
supplied construction battalions.  

In January 2007, the Veteran submitted a lay statement from 
fellow serviceman, D.G., who wrote that he had served with 
the Veteran in Vietnam.  He said that, during that time, they 
built roads and bridges, and most of the time, were around 
very noisy jobsites, including pile driving, rock crushing, 
sawing and jack hammering.  He also reported having been 
exposed to noise from weapons.  
 
Based on the fact that the Veteran's personnel records 
confirming that he had actually been assigned to a 
construction detail had not been available at the time of the 
first VA examination, in June 2009, the Board remanded the 
Veteran's claims for a second VA audiology evaluation.  
During the July 2009 examination, which was conducted by the 
same examiner who conducted the 2005 examination, the Veteran 
again reported a history of noise exposure during service, 
but denied any post-service noise exposure, stating that he 
was an engineer and surveyor following service.  He said that 
he had first noted the onset of bilateral, constant tinnitus 
in 1993, following a diagnosis of Addison's Disease.  Upon 
examination, puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
35
60
60
LEFT
10
10
55
65
60

The Veteran's speech recognition ability was 96% for the 
right ear, and 88% for the left ear.  The examination results 
showed that the criteria for hearing loss as described under 
38 C.F.R. §3.385 were met for both the right and left ears.  
The examiner diagnosed the Veteran with bilateral, 
sensorineural, mild to moderately severe hearing loss.  She 
also found that he had tinnitus.  She concluded, however, 
based on her review of the Veteran's service treatment and 
personnel records, as well as her interview and examination, 
that the Veteran's bilateral hearing loss and tinnitus were 
neither caused by, nor were the result of an event or injury 
in service, to include acoustic trauma.  The examiner noted 
that although the Veteran had demonstrated some slight high 
frequency hearing loss upon enlistment, there was no evidence 
that it had become worse during military service.  Rather, 
she noted that his hearing loss at separation had not met the 
VA criteria for hearing loss under 38 C.F.R. § 3.385, and 
there had not been a significant puretone threshold shift 
during military service when the Veteran's separation 
examination was compared to his enlistment examination 
report.  Although she acknowledged that, although the Veteran 
may have been exposed to high noise levels during military 
service, she found no evidence that this exposure had 
resulted in additional hearing loss.  In fact, she found that 
there was evidence to the contrary, in that the Veteran 
reported that he had not experienced the onset of tinnitus 
until 1993, and had himself correlated that onset to his 
diagnosis of Addison's Disease rather than acoustic trauma in 
service.  

Based on a review of the complete claims folder, the Board 
concludes that the preponderance of the evidence of record is 
against granting the Veteran's claims of service connection 
for bilateral hearing loss and tinnitus.  

With regard to the Veteran's claim of service connection for 
bilateral hearing loss, the Board has considered whether 
service connection is warranted either on a direct or 
presumptive basis for such disease.  However, even though the 
Veteran has reported the onset of hearing difficulty in 
service, there are no audiometric readings suggesting that 
hearing loss had manifested to a compensable degree within 
one year of separation. Thus, service connection is not 
warranted on a presumptive basis.

With regard to granting service connection on a direct basis, 
the Board notes that whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

In this case, as noted above, the VA examiner's July 2009 
opinion that the Veteran's bilateral hearing loss and 
tinnitus were not related to acoustic trauma during service 
was based on a thorough review of the Veteran's service 
treatment reports, which were found to be negative for 
evidence of a hearing loss during active duty service.  The 
examiner specifically noted that she had reviewed both the 
Veteran's June 1967 service enlistment examination, and his 
October 1970 separation examination, and, although the 
separation examination results showed some high frequency 
hearing loss in the left ear, this loss did not satisfy the 
statutory requirements for hearing loss under 38 C.F.R. 
§ 3.385.  Furthermore, the examiner noted that, in addition 
to having reviewed the Veteran's service personnel records, 
showing that he had been assigned to a construction detail 
during service, she had also taken into consideration his own 
reports of having been exposed to acoustic trauma in the form 
of heavy machinery and equipment, which the Board had 
previously found to be credible.  Nonetheless, based on this 
evidence, as well as a complete audiology evaluation, the VA 
examiner determined that the Veteran's bilateral hearing loss 
and tinnitus were not related to military service.  In 
rendering this opinion, she specifically provided a rationale 
for her opinion, noting the absence of audiometric readings 
establish the presence of a hearing loss disability in 
service or a significant threshold shift therein.  She also 
noted that, based on the Veteran's own report of the onset of 
tinnitus in 1993, it was less likely than not that his 
tinnitus was related to acoustic trauma during service, 
instead suggesting that it may have been related to the 
Veteran's onset of Addison's Disease many years after 
service. 

The Board agrees, and assigns great weight to the July 2009 
VA opinion because the examiner not only considered the 
audiometer findings both at service enlistment and 
separation, but she also considered and accepted the 
Veteran's self-reports of acoustic trauma both during and 
after active duty service, as well as his reported history 
concerning the onset of symptoms of a hearing disorder.  As 
discussed above, the Board acknowledges that although the VA 
examiner indicated that she had reviewed the Veteran's 
service treatment and available personnel records, she did 
not review either his post-service private or VA treatment 
reports.  

In this regard, the Board again notes that VA General Counsel 
has concluded that an examiner's review of a Veteran's prior 
medical records may not be necessary in all cases, depending 
upon the scope of examination and the nature of the findings 
and conclusions.  See VAOPGCPREC 20-95.  It is only required 
where necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  Id.  Although the Court held, in Green v. 
Derwinski, 1 Vet. App. 121 (1991), that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination that takes into account the records of prior 
medical treatment so that the evaluation of the claimed 
disability will be a fully informed one, the Court has never 
held that, in every case, an examiner must review all prior 
medical records before issuing a medical opinion or 
diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
In Green, the evidence of record included an examination 
report in which the examiner suggested that a review of the 
appellant's medical records might help to clarify the nature 
and etiology of the disability at issue.  The Court was 
concerned with VA's failure to follow-up by providing those 
records, and the language frequently cited from Green was 
used by the Court in reference to that failure.  However, in 
Snuffer, the Court affirmed the Board's denial of a claim for 
a compensable rating for post-operative hernia residuals, 
even though the Board relied on the opinion of a VA examiner 
who did not review the appellant's claim file.  That examiner 
had noted the presence of a faint surgical scar, but found no 
evidence of recurrence of the appellant's hernia on physical 
examination.  The Court concluded that the Board had not 
erred in relying on this opinion because there was no medical 
evidence in the record otherwise suggesting that the criteria 
for a compensable rating had been met, and a review of that 
file would not have changed the objective findings noted in 
the examination.

In this case, a review of the Veteran's post-service private 
treatment records was not necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions because, although those 
reports showed that the Veteran mentioned to his internist 
that he was experiencing ringing in his ears in 1995, this 
was some 25 years after separation from service.  Moreover, 
although he told the same doctor in 1999 that he could hear 
better in the left ear than in the right, there is no 
evidence that the Veteran ever reported to his physician that 
he had experienced a hearing loss disorder during service or 
within the year immediately following service separation, or 
that his then-current hearing loss or tinnitus disorders has 
been present continuously since service.  Additionally, 
although the Veteran's VAMC treatment reports between May 
2003 and April 2005 are of record, these reports reveal only 
that, despite the Veteran's current claim that his hearing 
loss and tinnitus disabilities began in 1968 (See VA Form 
526, October  2004), he did not actually seek treatment for a 
hearing loss disorder until April 2005, almost 35 years after 
service.  

As noted, the determinative factor for the VA examiner with 
respect to her conclusions on hearing loss was the lack of 
audiometric readings of a hearing loss disability at 
separation and the lack of readings suggesting the presence 
of a significant threshold shift while on active duty.  As 
none of the records discussed above would alter those 
findings, the Board finds that the VA examiner's failure to 
review those records does not weaken the probative value of 
her conclusion.  Similarly, with respect to the tinnitus 
claim, she based her conclusion on the Veteran's self-report 
that his tinnitus has its onset decades after service.  As 
will be discussed below, the Board finds that premise to be 
consistent with the most credible statements offered by the 
Veteran as to the date of onset of his tinnitus.  the Board 
finds that the VA examiner's failure to review the post-
service treatment records does not weaken the probative value 
of her conclusion with respect to that disability.

Moreover, the Board has also considered the claim of the 
Veteran's representative in her October 2009 Informal Hearing 
Presentation that, because the VA examiner did not review the 
Veteran's complete claims folder, the examiner did not comply 
with the Board's June 2009 remand instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that a remand by 
the Board confers on a claimant the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand).  In this regard, however, the Board notes that 
the primary purpose of the remand order was to obtain a 
second opinion as to the etiology of his current bilateral 
hearing loss and tinnitus in light of the fact that the 
Veteran had submitted additional service personnel records 
showing that his military occupation had exposed him to 
acoustic trauma during service, and should be presumed by the 
examiner to have occurred.  Additionally, the Board's remand 
instructions specifically stated that the claims folder 
should be available for review, and that the examiner should 
"note whether it has been reviewed."  In this case, the 
claims folder was available for review, thus permitting the 
examiner to review the Veteran's service treatment and 
service personnel records, and the examiner appears to have 
reviewed those records she believed to be necessary and 
relevant in responding to the Board's inquiries.  For this 
reason, and for the reasons stated above, the Board finds 
that the July 2009 VA examination report substantially 
complied with the Board's remand instructions.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West where Board's remand instructions were 
substantially complied with).

Finally, in addition to the previously discussed evidence, 
the Board has also considered the statement provided by the 
Veteran's former fellow serviceman, D.G., who reported that 
he worked with the Veteran on noisy construction details, as 
well as the Veteran's contentions of a continuity of 
symptomatology of a bilateral hearing loss and tinnitus since 
service.  With regard to the lay statement from D.G., the 
Board notes that, although he supported the Veteran's 
contention of working in a noise-filled environment during 
service, he did not offer any statement attesting to a 
personal knowledge of whether the Veteran either suffered 
from, or reported symptoms of hearing loss or tinnitus either 
during, or within the year following service.  The Board 
finds the statement of D.G. to be credible as to the 
Veteran's claimed noise exposure (as supported by the 
Veteran's previously discussed DD 214 and service personnel 
records), and, in fact, the Veteran's exposure to loud noises 
in service has been presumed.

Regarding the Veteran's contention that he began to 
experience hearing loss disorders in 1968 during service, the 
Court has repeatedly held that a Veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that hearing loss, tinnitus, and 
their associated symptoms are the types of conditions that 
the Veteran is competent to describe.  See Barr v Nicholson, 
21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  

However, the record reflects that he has offered varying 
accounts as to the date of onset of his tinnitus.  For 
example, in his formal application, he reported noticing the 
onset of symptoms in service.  However, during his VA 
examinations, he reported the onset several decades after 
service, first reporting that it began in 1990 when he was 
being treated with Prednisone, and later indicating that it 
began in 1993 when he was diagnosed with Addison's disease.  
These later dates are far more consistent with the January 
1995 treatment record showing that he reported a three-week 
history of ringing in his ears to his treating physician.  
Certainly, some slight discrepancies are understandable when 
reporting medical history, so the Board is sympathetic to the 
fact the Veteran could have difficulty recalling precisely 
when his tinnitus had its onset between 1990 and 1995.  
However, the clear trend in these various reports to health 
care providers is that the tinnitus had its initial onset 
decades after service, and the Board finds the statements 
regarding history that are offered directly to health care 
providers during the course of examination or treatment to be 
far more credible than those offered directly to the RO or 
the Board in support of a claim for monetary benefits.  
Consequently, the Board finds that the most credible evidence 
of record establishes that his tinnitus had its onset decades 
after service.

As to his report of first noting hearing difficulty during 
service, the Board notes that that, unlike tinnitus, he has 
not offered contradictory statements as to the date of onset 
of that symptom.  Furthermore, while the first documented 
complaints do not appear in his treatment records for decades 
after service, the United States Court of Appeals for the 
Federal Circuit determined that the Board may not find that a 
claimant's report of in-service symptoms lacked credibility 
solely because there was no objective medical evidence 
corroborating those symptoms at the time.  Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).

Thus, the Board finds the Veteran's reports of the onset of 
hearing problems in service to be credible and of some 
probative value.  However, even where a veteran has asserted 
continuity of symptomatology since service, the Court has 
held that he or she is not necessarily competent to establish 
a link between the continuous symptomatology and a current 
underlying condition.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom.  McManaway 
v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
As discussed above, a competent VA examiner weighed the 
complete evidence of record, including his service treatment 
records, and performed a complete examination.  Based 
primarily on the objective audiometric readings obtained 
during service, the examiner concluded that it was unlikely 
that his current disability is related to service.  
Therefore, while the Board has considered the lay reports of 
the Veteran, the Board ultimately places more probative 
weight on the conclusion of the VA examiner as to the 
likelihood of a relationship between his current disability 
and his military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable to the Veteran's claims, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


